Matter of Wood v Port Wash. Police Dist. (2018 NY Slip Op 03134)





Matter of Wood v Port Wash. Police Dist.


2018 NY Slip Op 03134


Decided on May 2, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2016-04531
 (Index No. 9629/15)

[*1]In the Matter of Scott Wood, etc., et al., respondents,
vPort Washington Police District, et al., appellants.


Bond, Schoeneck & King, PLLC, Garden City, NY (Richard S. Finkel and Christopher T. Kurtz of counsel), for appellants.
Certilman Balin Adler & Hyman, LLP, East Meadow, NY (Paul S. Linzer, Jennifer A. Bentley, and Stephen McQuade of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78, the Port Washington Police District, and James B. Duncan, Angela L. Mullins, and David Franklin, as members of the Board of Police Commissioners for the Port Washington Police Department, appeal from an order of the Supreme Court, Nassau County (Julianne T. Capetola, J.), entered March 25, 2016. The order, insofar as appealed from, in effect, directed further discovery.
ORDERED that the appeal is dismissed, with costs.
The order appealed from is not appealable as a matter of right, as no appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see CPLR 5701[b][1]; Matter of Scarcella v Village of Scarsdale Bd. of Trustees, 72 AD3d 831). Leave to appeal has not been granted and, under the circumstances of this case, we decline to grant leave to appeal sua sponte (see CPLR 5701[c]; Matter of Young Israel of Merrick v Board of Appeals of Town of Hempstead, 304 AD2d 834).
CHAMBERS, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court